Citation Nr: 1127415	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-41 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for bronchitis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to December 1986, and from November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of his appeal, the Veteran has requested a video hearing before a Veterans Law Judge.  As he has not yet been afforded such a hearing, a remand of the issues on appeal is required in order to honor his request.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video hearing at the RO before a member of the Board of Veterans' Appeals as soon as practical.  He also must be afforded timely notification of date and location of this hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

